DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamakawa et al. (U.S. Patent Application Publication 2015/0054456, hereafter Yamakawa).
Claims 1 and 7: Yamakawa teaches a wireless power transmission device (Figure 1) comprising: 
a power transmitter (Vehicle charging equipment side) configured to wirelessly transmit power to a power reception device (Vehicle-side system); 
an inverter (130) configured to generate power at a prescribed frequency and output the generated power to the power transmitter (140); 
a loss detector configured to detect power loss (Figure 9 and [0071]-[0072] where the power loss is dependent on the transmission efficiency); and 
a controller (150; Figure 1 and via Figure 7) configured to control output power from the inverter (130), the controller being configured to carry out power control for converging magnitude of the output power to target power ([0004] where the frequency that gives an optimum power efficiency is determined), and frequency control for converging a frequency of the output power to an optimal frequency at which power loss detected by the loss detector is minimized ([0004] where the frequency that gives an optimum power efficiency is determined), 
the controller being configured to 
	determine (via Figure 7), at a timing after lapse of a prescribed first period (to S106) since a start of an extreme value search under the power control and the frequency control (from S100), whether the magnitude of the output power has converged to the target power (S106), and whether the frequency of the output power has converged to the optimal frequency ([0054], Figure 9), 
determine that the extreme value search has normally been completed when the magnitude of the output power is determined as having converged and the frequency of the output power as having converged (S106 YES, frequency is adjusted at S102 and S105 is YES);
stop the frequency control and change a condition for the frequency control when the magnitude of the output power is determined as having converged and the frequency of the output power is determined as not having converged (S106, S107; Figure 7 where the frequency is not changed during these steps), and 
stop the frequency control and perform only the power control of the power control and the frequency control for a prescribed second period (S106, S107 where the frequency is not changed during these steps, and the power is changed by changing V in step S107) when the magnitude of the output power is determined as not having converged and the frequency of the output power is determined as not having converged (S106 is NO and the frequency is not changed during these steps), 
It is noted that claim 7 recites the limitations of claim 1 with the additional limitations of a power transmission device and a power reception device configured to wirelessly receive power from the power transmission device (Figures 2 and 6) and is rejected on the grounds above.

Claim 3: Yamakawa further teaches that the controller is configured to:
decrease, in the changing of the condition for the power control, a control gain in the power control (S107 where V=V-a; Figure 7); 
start the extreme value search under the power control and the frequency control after the control gain in the power control is decreased (via S102); 
determine again whether the magnitude of the output power has converged to the target power (S106), and whether the frequency of the output power has converged to the optimal frequency (via S102-S104) at a timing after lapse of a prescribed period since the start of the extreme value search under the power control and the frequency control (via loop back to S102); 
determine that the extreme value search has normally been completed S105 YES) when the magnitude of the output power is determined as having converged and the frequency of the output power is determined as having converged (at step S105), 
stop driving the inverter and change a condition for the power control when the magnitude of the output power is determined as not having converged (S106 NO, S107 changes the voltage V=V±a) and the frequency of the output power is determined as having converged (frequency is not changed during S107), 
stop the frequency control and change a condition for the frequency control (S102 if the phase difference V2-I2 is less than or equal to the predetermined value ) when the magnitude of the output power is determined as having converged (S106 YES) and the frequency of the output power is determined as not having converged, and 
stop the frequency control and perform only the power control of the power control and the frequency control for a prescribed period (during S106 and S107) when the magnitude of the output power is determined as not having converged (S106 NO) and the frequency of the output power is determined as not having converged (from S102).

Claim 4: Yamakawa further teaches that the controller includes: 
a first generator configured to generate an oscillation signal (circuit that adjusts the drive frequency; [0057]) indicating a waveform of a first frequency manipulation amount for oscillating the frequency of the output power (S102; Figure 7), 
an extractor (determining current value I2; [0057]) configured to extract a high-frequency component from a waveform of power loss cyclically detected by the loss detector (S103), 
a multiplier (S104) configured to obtain a multiplication value (W) resulting from multiplication of a loss variation amount (I2 from S103) by the first frequency manipulation amount (V set by S107 and adjusted the frequency in S102), the loss variation amount being represented by the high-frequency component, the first frequency manipulation amount being represented by the oscillation signal (S104), 
a calculator (S105-S107) configured to calculate a second frequency manipulation amount for bringing the multiplication value closer to 0 (S105-S107 are fed back to S102 and the frequency is adjusted in S102 for bringing W to be closer to Wtarget=0), and 
a second generator (S102) configured to generate a drive signal for the inverter by using a prescribed reference frequency, the second frequency manipulation amount, and the oscillation signal (S102 where the drive frequency is adjusted after completing steps S102-S107).

Claim 5: Yamakawa further teaches that the controller is configured to: 
extend, in the changing of the condition for the frequency control, an oscillation cycle of the oscillation signal (S102; Figure 7 where if the frequency is adjusted lower, the oscillation cycle is extended); 
start the extreme value search under the power control and the frequency control after the oscillation cycle of the oscillation signal is extended (via loop in Figure 7), 
determine again (via loop in Figure 7) whether the magnitude of the output power has converged to the target power (S106), and whether the frequency of the output power has converged to the optimal frequency at a timing after lapse of a prescribed period since the start of the extreme value search under the power control and the frequency control (loop back to S102), 
determine that the extreme value search has normally been completed when the magnitude of the output power is determined as having converged and the frequency of the output power is determined as having converged (at S105 YES), 
stop driving the inverter and change the condition for the power control when the magnitude of the output power is determined as not having converged and the frequency of the output power is determined as having converged (at S107 where V=V±a), 
stop the frequency control and change the condition for the frequency control (S102 where the phase difference V2-I2 is less than or equal to predetermined value) when the magnitude of the output power is determined as having converged (S106 YES) and the frequency of the output power is determined as not having converged (via S102), and 
stop the frequency control and perform only the power control of the power control and the frequency control for the prescribed period (S107) when the magnitude of the output power is determined as not having converged and the frequency of the output power is determined as not having converged (via S106 NO).

Claim 6: Yamakawa further teaches that the power transmitter includes a resonant circuit including a power transmission coil (Figures 2 and 6), 
the inverter includes a switching element (Figure 3 shows the details of inverter unit 130) driven by a drive signal (at G) from the controller (150) and a freewheel diode connected in parallel to the switching element (inherent parallel connected diode of a FET), and 
the loss detector (via 150) is configured to detect the power loss by using a current flowing through the power transmission coil (I2), a current flowing through the inverter (I1), and a turn-on current representing an output current from the inverter at rise of an output voltage from the inverter ([0035]).

Claim 8: Yamakawa further teaches that the controller is configured to: 
determine again (via loop Figure 7) whether the magnitude of the output power has converged to the target power after lapse of the prescribed second period under only the power control (via loop back to S106), 
start the extreme value search under the power control and the frequency control (back to S102) after the controller changes the condition for the frequency control when the magnitude of the output power is determined as having converged (S106 YES), and 
start the extreme value search (via S102) under the power control and the frequency control after the controller changes the condition for the power control when the magnitude of the output power is determined as not having converged (when S106 NO and the voltage is adjusted at S107).

Claim 9: Yamakawa further teaches that the controller is configured to: 
start the extreme value search (at S102) under the power control and the frequency control after the controller changes the condition for the frequency control when the magnitude of the output power is determined as having converged (from S106 YES) and the frequency of the output power is determined as not having converged (frequency adjusted at S102) under the power control and the frequency control, and 
start the extreme value search (at S102) under the power control and the frequency control after the controller changes the condition for the power control when the magnitude of the output power is determined as not having converged (from S106 NO and S107) and the frequency of the output power is determined as having converged (S102 where the phase difference V2-I2 is less than or equal to predetermined value) under the power control and the frequency control.

Claim 10: Yamakawa further teaches that the controller is configured to suspend the extreme value search when a prescribed suspension condition is satisfied (via S108).

Claim 11: Yamakawa further teaches that the controller is configured to: 
decrease a control gain in the power control as the condition for the power control when the magnitude of the output power is determined as not having converged (at S107, V=V-a) and the frequency of the output power is determined as having converged (S102 where the phase difference V2-I2 is less than or equal to predetermined value) under the power control and the frequency control, 
determine again (via loop back to S102) whether the magnitude of the output power has converged to the target power after lapse of the prescribed second period under only the power control (to S106), 
start the extreme value search (via S102) under the power control and the frequency control after the controller decreases a control gain in the power control when the magnitude of the output power is determined as not having converged (from S107), 
wherein an amount of lowering in the control gain is varied (via multiple loops through S107) between when the magnitude of the output power is determined as not having converged under the power control and the frequency control (via S106 NO) and when the magnitude of the output power is determined as not having converged under only the power control (via S106 NO).

Claim 12: Yamakawa further teaches that the controller is configured to:
	extend an oscillation cycle of the oscillation signal (frequency adjusted at S102) as the condition for the frequency control when the magnitude of the output power is determined as having converged (S106 YES) and the frequency of the output power is determined as not having converged under the power control and the frequency control (S102 where the phase difference V2-I2 is more than predetermined value), 
determine again (via loop back to S102) whether the magnitude of the output power has converged to the target power after lapse of the prescribed second period under only the power control (via S106), 
start the extreme value search (at S102) under the power control and the frequency control after the controller extends an oscillation cycle of the oscillation signal (via loop of Figure 7) when the magnitude of the output power is determined as having converged under only the power control (S106 YES), 
	the extension of the oscillation cycle is varied between when the magnitude of the output power is determined as having converged and the frequency of the output power is determined as not having converged under the power control and the frequency control and when the magnitude of the output power is determined as having converged under only the power control (via multiple loops through S102).

Claim 13: Yamakawa further teaches that when the frequency control is stopped, a drive frequency for the inverter is set to a prescribed reference frequency ([0054]).

Claim 14: Yamakawa further teaches that the prescribed reference frequency is a drive frequency at a time of startup of the inverter (from first frequency at S102 to S105 YES).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN J O'TOOLE whose telephone number is (571)270-1273. The examiner can normally be reached Monday - Friday, 9:00 am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on (571)270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.J.O/Examiner, Art Unit 2849                                                                                                                                                                                                        
/Menatoallah Youssef/SPE, Art Unit 2849